Name: Commission Regulation (EEC) No 2949/93 of 26 October 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 93 Official Journal of the European Communities No L 266/19 COMMISSION REGULATION (EEC) No 2949/93 of 26 October 1993 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as last amended by Regulation (EEC) No 2644/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . 2 OJ No L 42, 19 . 2. 1993, p. 1 . O OJ No L 390, 31 . 12. 1992, p . 76. (4) OJ No L 242, 28 . 9 . 1993, p. 18 . No L 266/20 Official Journal of the European Communities 27. 10. 93 ANNEX to the Commission Regulation of 26 October 1993 fixing the import levies on frozen sheep ­ meat and goatmeat (') (2) (ECU/100 kg) CN code Week No 44 from 1 to 7 November 1993 Week No 45 from 8 to 14 November 1993 Week No 46 from 15 to 21 November 1993 Week No 47 from 22 to 28 November 1993 Week No 48 from 29 November to 5 December 1993 0204 30 00 98,928 99,513 100,165 100,893 102,708 0204 41 00 98,928 99,513 100,165 100,893 102,708 0204 42 10 69,250 69,659 70,116 70,625 71,896 020442 30 108,821 109,464 110,182 110,982 112,979 020442 50 128,606 129,367 130,215 131,161 133,520 0204 42 90 128,606 129,367 130,215 131,161 133,520 020443 10 180,049 181,114 182,300 183,625 186,929 020443 90 180,049 181,114 182,300 183,625 186,929 0204 50 51 98,928 99,513 100,165 100,893 102,708 0204 50 53 69,250 69,659 70,116 70,625 71,896 0204 50 55 108,821 109,464 110,182 110,982 112,979 0204 50 59 128,606 129,367 130,215 131,161 133,520 0204 50 71 128,606 129,367 130,215 131,161 133,520 0204 50 79 180,049 181,114 182,300 183,625 186,929 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.